Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the Application filed February 22, 2021 and the Terminal Disclaimer filed February 9, 2022.

3.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record in light of the Terminal Disclaimer filed February 9, 2022.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “an application generator configured to be connected to a network and to automatically generate a two-layer native application client of which at least a portion of the two-layer application client is configured to run on a client device, an application server software and a dashboard generator configured to generate a dashboard using an input from the application generator; an application server configured to be connected to the network; the application generator configured to be coupled, via the network, to the application server to automatically deploy the application server software to the application server; the two-layer native application client includes a native layer and a dynamic layer; the native layer configured to interact directly with system libraries of an operating system of the client device; the dynamic layer configured to interact indirectly with system libraries of the operating system of the client device via the native layer; and the application server configured to be dynamically adapted by execution of the application server software to receive a user input via the dashboard and to deploy an updated dynamic layer to the client device to update the two-layer native application client, the updated dynamic layer being automatically generated based on the received user input, the application server software being configured to simultaneously directly update the dynamic layer of the two-layer native application client and execute the native layer of the two- layer native application client”, as recited in independent claim 1.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “automatically generating, by an application generator, a set of application components, the set of application components comprising a two-layer application client, an application server software based on entity-specific data, and a dashboard generator configured to generate a dashboard using an input from the application generator, wherein the two-layer application client is configured to be runnable on a client device and includes a dynamic layer and a native layer, the dynamic and native layers being configured to be separately updateable; and automatically deploying the application server software to a server, the server being adapted by the deployed application server software to make the dashboard available to receive user input, wherein, when a user input is received via the dashboard, a dynamically updated data model is automatically generated based on the received user input and the entity-specific data, and an updated dynamic layer of the two-layer application client is automatically generated based on the dynamically updated data model, the updated dynamic layer being configured to be transferred directly to the client device to update the dynamic layer of the two-layer application client, wherein the application server software is configured to directly update the dynamic layer of the two-layer application client while executing the native layer of the two-layer application client”, as recited in independent claim 9.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “automatically generating, by an application generator, a set of application components, the set of application components comprising a two-layer application client of which at least a portion of the two-layer application client is configured to run on a client device, an application server software based on entity-specific data, and a dashboard that is configured to be generated by a dashboard generator using an input from the application generator, wherein the two-layer application client comprises a dynamic layer and a native layer, the dynamic layer including a plurality of page surfaces and the native layer including an update manager, wherein the application server software is configured to be automatically deployed to the application server, and wherein the application server is configured to communicate with the update manager of the two-layer application client according to a dynamic update protocol; checking, according to the dynamic update protocol, the application server for an updated page surface and/or a new page surface; and downloading only the updated page surface and/or the new page surface automatically to update the dynamic layer of the two-layer application client, the application server being configured by the automatically deployed application server software to receive user input via the dashboard and to deploy the updated page surface and/or the new page surface to the client device to update the two-layer application client according to the dynamic update protocol, the application generator configured to automatically generate the updated page surface and/or the new page surface based on the received user input, wherein the application server software is configured to directly update the dynamic layer of the two-layer application client while executing the native layer of the two-layer application client”, as recited in independent claim 15.
Specifically, prior art of record either alone or in combination fails to disclose, teach, or suggest the specific limitations of claim 1 such as 1) “an application generator… to automatically generate a two-layer native application client of which at least a portion of the two-layer application client is configured to run on a client device”, 2) “a dashboard generator configured to generate a dashboard using an input from the application generator”, 3) “automatically deploy the application server software to the application server”, 4) “deploy an updated dynamic layer to the client device to update the two-layer native application client, the updated dynamic layer being automatically generated based on the received user input”, and 5) “simultaneously directly update the dynamic layer of the two-layer native application client and execute the native layer of the two- layer native application client”.
Similarly, prior art of record either alone or in combination fails to disclose, teach, or suggest the specific limitations of claim 9 such as 1) “automatically generating, by an application generator… comprising a two-layer application client… wherein the two-layer application client is configured to be runnable on a client device”, 2) “a dashboard generator configured to generate a dashboard using an input from the application generator”, 3) “automatically deploying the application server software to a server”, 4) “a dynamically updated data model is automatically generated based on the received user input and the entity-specific data, and an updated dynamic layer of the two-layer application client is automatically generated based on the dynamically updated data model”, and 5) “directly update the dynamic layer of the two-layer application client while executing the native layer of the two-layer application client”.
Likewise, prior art of record either alone or in combination fails to disclose, teach, or suggest the specific limitations of claim 15 such as 1) “automatically generating, by an application generator… comprising a two-layer application client of which at least a portion of the two-layer application client is configured to run on a client device”, 2) “a dashboard that is configured to be generated by a dashboard generator using an input from the application generator”, 3) “wherein the application server software is configured to be automatically deployed to the application server”, 4) “downloading… update the dynamic layer of the two-layer application client, the application server being configured by the automatically deployed application server software to receive user input via the dashboard…the application generator configured to automatically generate the updated page surface and/or the new page surface based on the received user input”, and 5) “application server software is configured to directly update the dynamic layer of the two-layer application client while executing the native layer of the two-layer application client”.
For at least these reasons above, claims 1-20 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 9, 2022